DETAILED ACTION

Response to Amendment
Claims 1-8 are pending in the application, with claims 7-8 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 7/15/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0079992) in view of Kobayashi et al. (US 2012/0082892).
Regarding claim 1, Tanaka et al. discloses in Figs 1-4, an electrode laminate (ref 10) comprising: a negative electrode collector (ref 11) having one surface (Fig 1) on which a negative electrode active material ([0062], ref 13) is deposited; and a positive electrode active material layer (ref 12) containing a positive electrode active material ([0056], [0057]) and a solid electrolyte ([0056], [0057]), the positive electrode active material layer (ref 12) being laminated on an other surface (Fig 1) of the negative electrode collector (ref 11), wherein the negative electrode collector (ref 11) has a thickness of 15 microns or less ([0103]), and is a thin laminate formed by laminating the negative electrode collector (ref 11) to follow a surface shape ([0058], [0098], [0104]) of the positive electrode active material layer ([0056], [0057]).
Tanaka et al. does not explicitly disclose the negative electrode current collector has a deformed shape.
Kobayashi et al. discloses in Fig 1, a secondary battery (Abstract) including a negative electrode comprising a collector that deforms to conform along the shape of the active material ([0017], [0079]).  This configuration allows the collector conform with the shape of the active material enhancing electrical performance and structural integrity of the electrode.
Kobayashi et al. and Tanaka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the negative electrode current collector of Tanaka et al. as having a hardness/deformed shape as disclosed by Kobayashi et al. to have the collector conform with the shape of the active material enhancing electrical performance and structural integrity of the electrode.

Regarding claim 3, modified Tanaka et al. discloses in Figs 1-4, an all-solid state (Title) laminated secondary battery (ref 100) having at least one electrode laminate (ref 10) as set forth above.

Regarding claim 4, modified Tanaka et al. discloses all of the claim limitations as set forth above and also discloses the electrode laminate (ref 10) is laminated on (Fig 1) a solid electrolyte layer (ref 20), and at least one of the positive electrode active material ([0056], [0104]) of the electrode laminate (ref 10) or the solid electrolyte ([0074]) of the solid electrolyte layer (ref 20) has a metallic element belonging to Group I or II of the periodic table ([0056], [0104], [0074]).

Regarding claim 6, modified Tanaka et al. discloses all of the claim limitations as set forth above and also discloses a negative electrode active material layer (ref 13) between the one surface (Fig 1) of the electrode laminate (ref 10) and the solid electrolyte layer (ref 20).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0079992) in view of Kobayashi et al. (US 2012/0082892) as applied to claim 1 above, and further in view of Konishiike et al. (US 2007/0092797).
Regarding claim 2, modified Tanaka et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the one surface of the negative electrode collector has a ten-point average surface roughness Rz of 1.5 microns or less.
Konishiike et al. discloses in Figs 1-6, a battery (ref 10) including a current collector (ref 11) having a ten point avg surface roughness of 1.3 microns ([0026]).  This configuration enhances the contact characteristics with the electrode material ([0026]).
Konishiike et al. and Tanaka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the surface roughness disclosed by Konishiike et al. onto the current collector structure of Tanaka et al. to enhance contact characteristics with the electrode material, enhancing structural integrity and overall battery performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0079992) in view of Kobayashi et al. (US 2012/0082892) as applied to claim 1 above, and further in view of Ogawa et al. (US 2013/0065134).
Regarding claim 5, modified Tanaka et al. discloses all of the claim limitations as set forth above but does not explicitly disclose at least one layer of the solid electrolyte layer includes a hot-melt of an electrically insulating material that is a solid at 1000C and is thermally melted at a temperature range of 2000C or lower in one surface-side region of the negative electrode collector.
Ogawa et al. discloses in Figs 1, a solid state battery (ref 100) including an electrode and solid electrolyte layer (ref 43) having an interface surface layer (refs 24+42) comprising elemental sulfur ([0034], [0044], [0058], [0060]).  This configuration enhances the adhesion of electrode and electrolyte and electrical performance (low electron conductivity, Li conductivity) ([0057], [0058]).
Ogawa et al. and Tanaka et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the elemental sulfur rich layer disclosed by Ogawa et al. into the electrode/electrolyte structure of Tanaka et al. to enhance electrode/electrolyte adhesion and electrical performance of the battery.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725